Upon consideration of the petition for rehearing filed in this cause on behalf of appellant, it appears to the Court that the opinion and judgment of the Court filed herein on the 14th day of May, 1940, ought to be adhered *Page 312 
to. 196 So. 811. It is thereupon ordered that the said petition for rehearing be and the same is hereby denied.
WHITFIELD, P. J., BUFORD and J. J., concur.
BROWN, J., dissents.
Chief Justice TERRELL and Justice THOMAS not participating as authorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court.
                    ON PETITION FOR REHEARING